NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID DOUGLAS FENNELL,                          No.    20-16487

                Plaintiff-Appellant,            D.C. No. 3:20-cv-01522-EMC

 v.
                                                MEMORANDUM*
ROB BONTA, in his official capacity as
California Attorney General,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward M. Chen, District Judge, Presiding

                          Submitted September 14, 2021**


Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      David Douglas Fennell appeals pro se from the district court’s judgment

dismissing his action challenging the constitutionality of California’s anti-SLAPP

statute, Cal. Civ. Proc. Code § 425.16. We have jurisdiction under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo a dismissal under 28 U.S.C. § 1915(e)(2)(B). Watson

v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). We affirm.

      The district court properly concluded that Fennell failed to state a claim that

California’s anti-SLAPP statute is unconstitutional because it was enacted to

retaliate against him. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (a plaintiff

must present factual allegations sufficient to state a plausible claim for relief).

Fennell also failed to state a claim that the statute’s provision for the striking of

certain claims arising from speech concerning “an issue of public interest,” Cal.

Civ. Proc. Code § 425.16(e)(3), violates the First Amendment by singling out

whistleblowers for different treatment. See IMDb.com Inc. v. Becerra, 962 F.3d

1111, 1120 (9th Cir. 2020) (a law does not offend the First Amendment by having

only an incidental effect on speech).

      We do not consider matters not specifically raised and argued in the opening

brief, or arguments and allegations raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                            2